J-S31012-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

MIGUEL ANGEL LANDRAU-MELENDEZ

                            Appellee                   No. 1684 MDA 2015


                 Appeal from the PCRA Order August 31, 2015
               In the Court of Common Pleas of Lebanon County
              Criminal Division at No(s): CP-38-CR-0000309-2010


BEFORE: SHOGAN, J., OTT, J., and STRASSBURGER, J.*

CONCURRING STATEMENT BY OTT, J.:                          FILED JULY 15, 2016

        I agree with the Majority’s conclusion that Landrau-Melendez’s third

PCRA petition was untimely filed, and that he has failed to prove the

applicability of one of the time-for-filing exceptions.    I write separately to

underscore my appreciation of the PCRA court’s efforts to rectify counsel’s

ineffectiveness for, admittedly, failing to properly file a petition for allowance

of appeal in the Pennsylvania Supreme Court, and then for providing

Landrau-Melendez with incorrect information concerning his time for seeking

relief. Unfortunately for Landrau-Melendez, his PCRA petition is now time-

barred.

        Judge Strassburger joins the concurring statement.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.